Case: 13-30687      Document: 00512665312         Page: 1    Date Filed: 06/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-30687                                  FILED
                                  Summary Calendar                            June 16, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

WILLIAM A. JEWELL, also known as Vladimir Putin,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-146-4


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent William A. Jewell has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Jewell has filed a response. To the extent Jewell complains of his counsel’s
performance, the record is not sufficiently developed to allow us to make a fair
evaluation of any claim of ineffective assistance of counsel; we therefore decline


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30687    Document: 00512665312     Page: 2   Date Filed: 06/16/2014


                                 No. 13-30687

to consider such a claim, without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Jewell’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Jewell’s belated motions to view sealed documents and to file
an out-of-time supplemental response to the Anders brief are DENIED. All
other motions are DENIED.




                                       2